Citation Nr: 1035411	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-01 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative 
disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service totaling 20 years prior to his 
separation from service and voluntary retirement in June 1996.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted an increase in the Veteran's 
disability evaluation for degenerative changes, lumbar spine, 
from noncompensable to 10 percent, but no higher.  
 
In a statement submitted in March 2008, the Veteran disagreed 
with the 10 percent evaluation assigned for lumbar spine 
disability, with his statement, "Please consider me for a 
greater rating on my lumbar spine (service connected).  The 
Veteran also indicated that "I had an MRI on my neck and spine 
on 2-27-08 at the Nashville VA Hospital."  It appears to the 
Board that the Veteran may have been attempting to disagree with 
the November 2007 denial of service connection for a neck 
(cervical spine) disorder.  This statement is referred to 
the Agency of Original Jurisdiction (AOJ) for appropriate action.  
The Veteran should be afforded an opportunity to clarify whether 
he intended to disagree with the denial of service connection for 
a neck disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In July 2007, the Veteran was afforded VA examination of the 
lumbar spine.  At that time, the Veteran had full, or essentially 
full, ranges of motion of the lumbar spine, as defined in VA 
regulations.  38 C.F.R. § 4.71, Plate V.  In a March 2008 notice 
of disagreement with the assigned 10 percent evaluation, the 
Veteran stated that he had been afforded MRI examination of the 
lumbar spine.  Other VA outpatient treatment notes dated in June 
2008 reflect that the Veteran had decreased range of motion of 
the lumbar spine, particularly on lateral flexion to the right 
side.  The provider noted that lateral flexion to the right 
caused pain to radiate to the right lower extremity.  

In his January 2009 substantive appeal, the Veteran stated that 
his lumbar disability had increased in severity, and had required 
chiropractic treatment.  The Veteran submitted January 2009 
records from a private chiropractor which were not of record at 
the time of the December 2008 statement of the case (SOC).  The 
Veteran should be afforded contemporaneous examination, and a 
supplemental statement of the case (SSOC) should be issued.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's VA clinical records since 
November 2008 should be associated with the 
claims file.

2.  The Veteran should be afforded the 
opportunity to identify any non-VA providers of 
treatment for lumbar spine disability, and the 
records of the private chiropractor the Veteran 
received treatment form in January 2009, Dr. 
R.S., should be obtained.

3.  The Veteran should be afforded the 
opportunity to identify or submit alternative 
types of evidence, that is, evidence other than 
clinical records, which might assist him to 
establish the severity of his service-connected 
lumbar spine disability.

4.  Schedule the Veteran for VA orthopedic and 
neurologic examinations, or other examinations as 
appropriate, to identify and describe all 
manifestations of lumbar spine disability.  
Neurologic examination should be conducted first, 
and the examination report should be made 
available to the VA orthopedic examiner in 
conjunction with the examination of the Veteran.

The entire claims file, to include a complete 
copy of this remand, must be made available to 
each examiner.  Each examination report should 
include discussion of the Veteran's documented 
medical history and assertions.  All indicated 
tests and studies (to include radiologic 
examinations) should be accomplished.  All 
results should be made available to the 
requesting examiner prior to the completion of 
his or her report.  All clinical findings should 
be reported in detail.  

Each examiner must discuss the rationale behind 
any opinions expressed, whether favorable or 
unfavorable, based on the findings on examination 
and information obtained from review of the 
record.

Neurological examination - The examiner should 
determine whether the Veteran's service-connected 
lumbar disability results in a neurologic 
disorder or neurological symptoms.  The examiner 
should describe the severity of the neurological 
symptoms.  

Orthopedic examination - The examiner should 
conduct range of motion testing of the lumbar 
spine (expressed in degrees, with standard ranges 
provided for comparison purposes).  The examiner 
should render specific findings with respect to 
whether there is objective evidence of pain on 
motion, weakness, excessive fatigability, and/or 
incoordination.  If pain on motion is observed, 
the examiner should indicate the point at which 
pain begins.  

In addition, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the lumbar 
spine due to pain and/or any of the other 
symptoms noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such additional 
functional loss in terms of additional degrees of 
limitation of motion or increased pain.

If the examiner is unable to conduct range of 
motion testing, the examiner should indicate 
whether there is ankylosis of the thoracolumbar 
spine, and, if so, the extent of any such 
ankylosis, and whether the ankylosis is favorable 
or unfavorable.

Consideration of all findings - The appropriate 
examiner should consider all neurological, 
genitourinary, and orthopedic examination 
finding.  The examiner should provide an opinion 
as to whether it is appropriate to assign a 
diagnosis of intervertebral disc syndrome (IVDS).  
The examiner should state whether the Veteran has 
incapacitating episodes (i.e., a period of acute 
signs and symptoms due to IVDS that requires bed 
rest prescribed by a clinical provider and 
treatment by a clinical provider).  If the 
Veteran has incapacitating episodes associated 
with his lumbar spine disability, the examiner 
should specify whether, over the past 12 months, 
such episodes have had a total duration of (a) at 
least one week, but less than 2 weeks; (b) at 
least two weeks but less than 4 weeks; (c) at 
least 4 weeks but less than 6 weeks; or (d) at 
least 6 weeks.

5.  After the above has been completed, 
readjudicate the issue on appeal, taking into 
consideration all evidence added to the file 
during Remand.  If the issue on appeal continues 
to be denied, the Veteran and his representative 
must be provided a supplemental statement of the 
case.  The Veteran must then be given an 
appropriate opportunity to respond.  Thereafter, 
the case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


